Case 1:19-cv-00276-PLM-RSK ECF No. 6, PageID.232 Filed 05/03/19 Page 1 of 2



                                    US DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


DAVID ELLIOT WERKING
An Indiana Resident, Plaintiff

v.                                                              Case No. 1:19-cv-276
                                                                Hon. Paul L. Maloney

BETH EILEEN WERKING, AND
PAUL MICHAEL WERKING,
Michigan Residents, Defendants


POWERS & GREENGARD                                              VANDERBROEK LAW PLLC
Attorneys for Plaintiff                                         Attorneys for Defendant
Miles L. Greengard (P76812)                                     Anne M. VanderBroek (P81541)
The Carriage House                                              17190 Van Wagoner Rd.
509 Franklin Avenue                                             Spring Lake, MI 49456
Grand Haven, MI 49417                                           (616) 607-7522 (Phone)
(616) 512-5474 (Phone)                                          (616) 682-6108 (Fax)
(616) 607-7322 (Fax)                                            anne@vanderbroeklaw.com
mgreengard@powersgreengard.com

             Motion to Dismiss Pursuant to Fed. R. Civ. Pro. 12(b)(1) and 12(b)(6)

Defendants move to dismiss the case pursuant to Fed. R. Civ. Pro. 12(b)(1) and 12(b)(6) and state:

     1. Plaintiff filed a complaint against Defendants, claiming statutory conversion under MCLA
        600.2919a.

     2. Pursuant to MCLA 600.2919a(a), Plaintiff must show that Defendants first converted the
        property and then turned the converted property to their own use or for a purpose personal
        to them. Aroma Wines & Equipment, Inc. v. Columbian Distribution Services, Inc., 497 Mich. 337
        (2015).

     3. Plaintiff must plead and prove that the defendants turned the property to their own use or
        used the property for their own purposes, the claim for statutory conversion fails.

Plaintiffs Has Not Pled Facts to Establish that the Defendants Turned the Property to Their Own
Use

     4. Defendants admit that they destroyed the pornography except for the sex toys.
Case 1:19-cv-00276-PLM-RSK ECF No. 6, PageID.233 Filed 05/03/19 Page 2 of 2



    5. The sex toys are currently held by Defendants’ attorneys for return to plaintiff upon an
       agreement as to the value of the items and reduction of the claim.

    6. Destruction is an act of dominion that could, if proved, create a common law conversion, it
       is not a use of the property or a use for a purpose personal to the defendants as required to
       satisfy the elements of statutory conversion under MCLA 600.2919a.

    7. As pled, Plaintiff has failed to establish that the defendants turned the pornography or sex
       toys for their own use or to a purpose personal to them such to satisfy the Michigan statute.

Request for relief

    8. As Plaintiff has failed to establish a prima facie case on the merits of his pleadings, treble
       damages as provided by the statute are not available. Without treble damages, Plaintiff’s
       claims fail to meet this count’s jurisdictional requirements for diversity jurisdiction since the
       amount in controversy is less than $75,000. Defendants move for dismissal pursuant to Fed.
       R. Civ. Pro. 12(b)(1).

    9. As Plaintiff has failed to establish a prima facie case on the merits of his pleadings and with no
       additional claims plead, Plaintiff has failed to state a claim upon which relief may be granted.
       Defendants therefore move for dismissal pursuant to Fed. R. Civ. Pro. 12(b)(6).



                                                        Respectfully Submitted,

                                                        VANDERBROEK LAW PLLC

Dated: May 3, 2019                                      /s/ Anne M. VanderBroek

                                                        Anne M. VanderBroek (P81541)
                                                        VanderBroek Law PLLC
                                                        Attorney for Defendants

                                                        17190 Van Wagoner Rd.
                                                        Spring Lake, MI 49456
                                                        616-607-7522
                                                        anne@vanderbroeklaw.com
